Name: Commission Implementing Regulation (EU) 2018/1979 of 13 December 2018 setting the weighted average of maximum mobile termination rates across the Union and repealing Implementing Regulation (EU) 2017/2311 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: communications;  marketing;  consumption;  prices
 Date Published: nan

 14.12.2018 EN Official Journal of the European Union L 317/10 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1979 of 13 December 2018 setting the weighted average of maximum mobile termination rates across the Union and repealing Implementing Regulation (EU) 2017/2311 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 531/2012 of the European Parliament and of the Council of 13 June 2012 on roaming on public mobile communications networks within the Union (1), and in particular Article 6e(2) thereof, Whereas: (1) In accordance with Regulation (EU) No 531/2012, from 15 June 2017 domestic providers should not levy any surcharge, in addition to the domestic retail price on roaming customers, in any Member State for any regulated roaming call received, where those calls are within the limits allowed by fair use policy. (2) Regulation (EU) No 531/2012 limits any surcharge applied for receiving regulated roaming calls to the weighted average of maximum mobile termination rates across the Union. (3) Commission Implementing Regulation (EU) 2017/2311 (2) set out the weighted average of maximum mobile termination rates across the Union to be applied in 2018 on the basis of the values of the data of 1 July 2017. (4) The Body of European Regulators for Electronic Communications has provided the Commission with updated information gathered from Member States' national regulatory authorities on the maximum level of mobile termination rates imposed, in accordance with Articles 7 and 16 of Directive 2002/21/EC of the European Parliament and of the Council (3) and Article 13 of Directive 2002/19/EC of the European Parliament and of the Council (4), in each national market for wholesale voice call termination on individual mobile networks, and on the total number of subscribers in the Member States. (5) Pursuant to Regulation (EU) No 531/2012, the Commission has calculated the weighted average of the maximum mobile termination rates across the Union by multiplying the maximum mobile termination rate permitted in a given Member State by the total number of subscribers in that Member State, summing that product over all Member States and then dividing the total obtained by the total number of subscribers in all Member States, on the basis of the values of the data of 1 July 2018. For non-euro Member States, the relevant exchange rate is the average for the second quarter of 2018 obtained from the European Central Bank's database. (6) It is therefore necessary to update the value of the weighted average of maximum mobile termination rates across the Union laid down in Implementing Regulation (EU) 2017/2311. (7) Implementing Regulation (EU) 2017/2311 should therefore be repealed. (8) Pursuant to Regulation (EU) No 531/2012 the Commission is to review the weighted average of maximum mobile termination rates across the Union annually. (9) The measures provided for in this Regulation are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS REGULATION: Article 1 The weighted average of maximum mobile termination rates across the Union is set at EUR 0,0085 per minute. Article 2 Implementing Regulation (EU) 2017/2311 is repealed. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 172, 30.6.2012, p. 10. (2) Commission Implementing Regulation (EU) 2017/2311 of 13 December 2017 setting out the weighted average of maximum mobile termination rates across the Union and repealing Implementing Regulation (EU) 2016/2292 (OJ L 331, 14.12.2017, p. 39). (3) Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (OJ L 108, 24.4.2002, p. 33). (4) Directive 2002/19/EC of the European Parliament and of the Council of 7 March 2002 on access to, and interconnection of, electronic communications networks and associated facilities (Access Directive) (OJ L 108, 24.4.2002, p. 7).